* Headnote 1. Garnishment, 28 C.J., section 234; 2. Garnishment, 28 C.J., sections 241, 252; 3. Garnishment, 28 C.J., section 319; 4 Garnishment, 28 C.J., section 459; 5. Justices of Peace, 35 C.J., section 544.
This is a garnishment proceeding instituted by the Federal Truck Company against Louis Mayer in an effort to collect a judgment obtained by plaintiff against one Cohen. The proceeding was begun in a justice court. Plaintiff had prior thereto obtained a judgment against Cohen for $177.31. Subsequent to the date of the judgment a garnishment summons was directed to Mayer. The officer serving this summons, if it was served, made no return upon it. On the date named in the summons, Mayer, the garnishee, filed his answer to the interrogatories, stating that he had no money or effects belonging to Cohen, and did not owe him any money. On the same day the plaintiff filed an additional answer to the garnishee which merely stated that plaintiff "denies each and every allegation therein contained," and asked the court to summon the garnishee and try the issues.
A second summons was issued, and no return was made by the officer serving this summons, if it was served. The garnishee appeared and answered to the summons in the justice court, and the justice entered an order that the garnishee did have in his possession certain funds belonging to Cohen, and directed the garnishee to pay the amount of plaintiff's claim to the constable. Upon such garnishee's refusal, judgment was entered against him. The garnishee appealed to the circuit court, and judgment was again rendered against the garnishee, after which a motion for new trial was sustained. The court then permitted the plaintiff to file an amended denial to the garnishee's answer in which the garnishee set up the fact, after denying that he had any money belonging to Cohen or owed him any, that, after *Page 448 
Cohen had become indebted to plaintiff, he sold his stock of goods, merchandise, and fixtures, which had previously constituted a general grocery and meat business, for $550, and had entered into an agreement that this money was to be turned over to certain parties for the benefit of his creditors, and that, by virtue of such an agreement, the money was paid over to the garnishee; and, also, that the purchasers had failed to demand and receive from Cohen a written statement of the names and addresses of his creditors, as required by the Bulk Sales Law.
A trial was again had in the circuit court, which again resulted in a judgment against the garnishee, who is the appellant here.
The first and most serious question presented by this appeal is whether or not this judgment can be permitted to stand in view of the fact that the summons issued to the garnishee does not show any return thereon, or that it was served in any manner by the officer charged with the duty of making service. It is plaintiff's contention that the court had jurisdiction, because the garnishee entered his appearance generally both in the justice and the circuit court, filed answer, and went to trial upon the merits, and, therefore, cannot complain now. In support of this contention plaintiff cites the following authorities: Marx v. Hart, 166 Mo. 503, 66 S.W. 260; Dodge v. Knapp,112 Mo. App. 513, 87 S.W. 47; Potter v. Whitten, 161 Mo. App. 118,142 S.W. 453; and Western Stoneware Co. v. Springs Co.,172 Mo. App. 696, 155 S.W. 1083. In addition to these authorities, and much more in line with plaintiff's contention than some of the cases he cites, might be added the case of Engraving Co. v. Railroad,146 Mo. App. 463, 124 S.W. 27.
The cases of Western Stoneware Co. v. Springs Co., and Marx v. Hart, supra, do not sustain plaintiff in his contention. These cases merely hold that, where the court has jurisdiction of theres in the first instance, it acquires jurisdiction over the person of the garnishee by his appearance, and the garnishee cannot complain that the court had no jurisdiction because of improper service *Page 449 
where such garnishee enters his appearance generally, and the court has otherwise obtained jurisdiction of the res.
The cases of Dodge v. Knapp, and Engraving Co. v. Railroad, supra, both by this court, seem to support plaintiff's contention, namely, that where the garnishee appears generally, he is in no position to complain after judgment against him, and that by such general appearance he confers jurisdiction upon the court for all purposes. But these holdings are not in accord with the general rule of law, or with the interpretation placed upon our statute by the Supreme Court and other courts of this State. There is some language used in Potter v. Whitten, supra, to the same effect, but such is merely obiter.
In the very early case of Epstein v. Salorgne, 6 Mo. App. 352, this court held that, the fact that a garnishee appeared, answered, engaged in the trial, and admitted that he had been duly summoned, was not sufficient to confer jurisdiction upon the court to render an effective judgment as to the property or credit in the hands of the garnishee. It was also held that such a question was not one of waiver; that all the requirements of the statute must be observed, because a garnishment proceeding is one quasi in rem, and the garnishee has no power to dispense with that part of the statute which relates not to himself but to the property or credit; and that the garnishee cannot by his voluntary acts do away with those things which the law prescribes as necessary in order that the property may be held against the owner. It was also held in that case that the rights of both the owner and the garnishee are involved, and that the garnishee cannot be required to put himself in the position of allowing a judgment to go against him which would be no protection to him if he paid it, and that such garnishee should be allowed to set up his defense at any stage of the proceedings. This case was cited approvingly and followed by our Supreme Court in the case of Gates v. *Page 450 
Tusten, 89 Mo. 13, 14 S.W. 827. In that case it is said, l.c. 21 and 22:
"And it will not do to say that the garnishee, by appearing and answering the interrogatories propounded to it, and by payment of the debt into court, waived any objections to the jurisdiction, which otherwise it might have interposed. Whatever a garnishee may do respecting his own rights, he is powerless to do anything which will affect the rights of third persons, and if he is not legally served, nothing is attached in his hands."
This case has never been criticized by the Supreme Court since, and such court, as late as the case of Howell v. Sherwood,213 Mo. 565, 112 S.W. 50, held that these requirements of the statute are jurisdictional and mandatory; and, where proper service is not made such a judgment is void and subject to collateral attack.
It is true that the garnishee, by appearing, cannot complain of the judgment in so far as it affects him personally, but the statute must be strictly complied with before the court acquires jurisdiction of both the res and the person. The mere fact that the court may have jurisdiction of the person does not necessarily give it jurisdiction of the res. Jurisdiction of the res or subject-matter can neither be waived or conferred by consent. [Railroad v. Schweitzer, 246 Mo. l.c. 127,151 S.W. 128.]
In Hopkins v. Henson, 205 Mo. App. 384, l.c. 389, 224 S.W. 119, the Springfield Court of Appeals said:
"Until the justice had jurisdiction of the subject-matter, he had no authority to render a judgment, and the appearance of the garnishees did not cure the lack of jurisdiction over the res."
In Fletcher v. Wear, 81 Mo. 524, it was held that, where a garnishee appears and answers, such judgment may be binding on him, but it fails to bind any one else or any other one's property; and that the misfortune of a proceeding resulting in an order and judgment binding on the garnishee alone, which affords no protection against a second payment of the same credits, ought to be avoided by the courts. *Page 451 
The Supreme Court of Utah, in the very instructive case of Bristol v. Brent, 36 Utah, 108, made a similar ruling, and cited many Missouri cases among others in support thereof.
The court had no jurisdiction of the res in this case, and, therefore, was in no position to render any binding or effective judgment in so far as the property or credits of Cohen were concerned. And this will necessitate the reversal of this case, because the evidence does not disclose that the officer made any return upon the summons of garnishment. We think this holding is in accordance with the requirements of our statute, and with the overwhelming weight of authority in this State, and elsewhere. [12 R.C.L., p. 826; Norvell v. Porter, 62 Mo. 309; Grocer Co. v. Carlson, 67 Mo. App. 179; Masterson v. Missouri Pacific Ry. Co.,20 Mo. App. 653; Trinidad Asphalt Mfg. Co. v. Standard Oil Co. (Mo.App.), 258 S.W. 64.] Whatever may be said in the cases of Dodge v. Knapp, and Engraving Co. v. Railroad, supra, to the contrary, should be no longer followed. It follows, therefore, without going into other questions raised by the appellant, that the judgment in this case should be reversed. It is so ordered.Daues, P.J., and Becker, J., concur.